DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered. 

Response to Arguments
Applicant’s arguments, see the Remarks filed February 22, 2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-2, 4-13 and 15-23 have been fully considered and are persuasive.  The rejections of Claims 1-2, 4-13 and 15-23 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Dreznes (Reg. No. 59,965) on May 20, 2022 and May 27, 2022.
The application has been amended as follows: 

1. (Currently Amended) A non-transitory machine-readable medium storing instructions to cause one or more processors to perform operations comprising:
processing, in an integrated development environment, a set of program code to identify an assertion within the set of program code;
determining compile-time provability of a condition specified by the assertion, wherein determining the compile-time provability of the condition specified by the assertion includes semantically converting the condition specified by the assertion into a Boolean, reducing the Boolean to an intermediate representation, and processing the intermediate representation to verify that an evaluation chain for the condition is Boolean constant at compile-time; and
presenting an error condition in response to failing to determine the compile-time provability of the condition specified by the assertion, wherein failing to determine the compile-time provability of the condition specified by the assertion includes:
detecting an expression that is Boolean non-constant at the compile-time, the expression being within the intermediate representation associated with the condition specified by the assertion within the set of program code;
analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression;
determining whether an output value of the expression is constrained or unconstrained to determine the compile-time provability of the condition specified by the assertion; and
failing to determine that the output value of the expression is constrained.

2. (Currently Amended) The non-transitory machine-readable medium as in claim 1, wherein failing to determine the compile-time provability of the condition specified by the assertion includes detecting another [[an]] expression within the intermediate representation of the evaluation chain for the condition that is Boolean non-constant at the compile-time.

4. (Currently Amended) The non-transitory machine-readable medium as in claim 1, wherein the intermediate representation is an abstract syntax graph and the operations additionally include traversing the abstract syntax graph until detection of a value that is non-constant at the compile-time.

5. (Currently Amended) The non-transitory machine-readable medium as in claim 4, wherein traversing the abstract syntax graph includes performing a depth-first search to traverse the abstract syntax graph until a terminal graph node is discovered that is non-constant at the compile-time.

7. (Currently Amended) The non-transitory machine-readable medium as in claim 1, the operations additionally comprising:
determining the compile-time provability of the condition specified by the assertion, the condition associated with a symbol that is unique within the set of program code;
storing a provability result and the symbol in a condition cache; and
reading the provability result from the condition cache during a subsequent verification of the symbol, the provability result having previously been determined for the symbol.

8. (Currently Amended) The non-transitory machine-readable medium as in claim 7, wherein the condition cache includes a list of previously evaluated graph traversals that have been found statically provable at the compile-time.

9. (Currently Amended) The non-transitory machine-readable medium as in claim 1, the operations additionally comprising:
receiving a specified truth value for a predicate associated with a condition specified by the assertion; and
determining the compile-time provability of the condition based on the specified truth value.

12. (Currently Amended) A data processing system comprising:
a memory to store instructions for processing; and
one or more processors to execute the instructions, wherein the instructions, when executed, cause the data processing system to perform operations comprising:
processing, in an integrated development environment, a set of program code to identify an assertion within the set of program code;
determining compile-time provability of a condition specified by the assertion, wherein determining the compile-time provability of the condition specified by the assertion includes semantically converting the condition specified by the assertion into a Boolean, reducing the Boolean to an intermediate representation, and processing the intermediate representation to verify that an evaluation chain for the condition is Boolean constant at compile-time, the evaluation chain including multiple values; and
presenting an error condition in response to failing to determine the compile-time provability of the condition specified by the assertion, wherein failing to determine the compile-time provability of the condition specified by the assertion includes:
detecting an expression that is Boolean non-constant at the compile-time, the expression being within the intermediate representation associated with the condition specified by the assertion within the set of program code;
analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression;
determining whether an output value of the expression is constrained or unconstrained to determine the compile-time provability of the condition specified by the assertion; and
failing to determine that the output value of the expression is constrained.

13. (Currently Amended) The data processing system as in claim 12, wherein failing to determine the compile-time provability of the condition specified by the assertion includes detecting another [[an]] expression within the intermediate representation of the evaluation chain of the condition that is Boolean non-constant at the compile-time.

15. (Currently Amended) The data processing system as in claim 12, wherein the intermediate representation is an abstract syntax graph and the operations additionally include traversing the abstract syntax graph until detection of a value that is non-constant at the compile-time.

16. (Currently Amended) The data processing system as in claim 15, wherein traversing the abstract syntax graph includes performing a depth-first search to traverse the abstract syntax graph until a terminal graph node is discovered that is non-constant at the compile-time.

18. (Currently Amended) The data processing system as in claim 12, the operations additionally comprising:
determining the compile-time provability of the condition specified by the assertion, the condition associated with a symbol that is unique within the set of program code;
storing a provability result and the symbol in a condition cache; and
reading the provability result from the condition cache during a subsequent verification of the symbol, the provability result having previously been determined for the symbol, wherein the condition cache includes a list of previously evaluated graph traversals that have been found statically provable at the compile-time.

19. (Currently Amended) The data processing system as in claim 12, the operations additionally comprising:
receiving a specified truth value for a predicate associated with a condition specified by the assertion; and
determining the compile-time provability of the condition based on the specified truth value.

21. (Currently Amended) A method comprising:
on a computing device including one or more processors:
processing, in an integrated development environment, a set of program code to identify an assertion within the set of program code;
determining compile-time provability of a condition specified by the assertion, wherein determining the compile-time provability of the condition specified by the assertion includes semantically converting the condition specified by the assertion into a Boolean, reducing the Boolean to an intermediate representation, and processing the intermediate representation to verify that an evaluation chain for the condition is Boolean constant at compile-time; and
presenting an error condition in response to failing to determine the compile-time provability of the condition specified by the assertion, wherein failing to determine the compile-time provability of the condition specified by the assertion includes:
detecting an expression that is Boolean non-constant at the compile-time, the expression being within the intermediate representation associated with the condition specified by the assertion within the set of program code;
analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression;
determining whether an output value of the expression is constrained or unconstrained to determine the compile-time provability of the condition specified by the assertion; and
failing to determine that the output value of the expression is constrained.

22. (Currently Amended) The method as in claim 21, further comprising:
determining the compile-time provability of the condition specified by the assertion, the condition associated with a symbol that is unique within the set of program code;
storing a provability result and the symbol in a condition cache; and
reading the provability result from the condition cache during a subsequent verification of the symbol, the provability result having previously been determined for the symbol.

23. (Currently Amended) The non-transitory machine-readable medium as in claim 1, wherein the instructions further cause the one or more processors to perform the operations comprising:
storing a compile-time provability result in a condition cache; and
flushing the condition cache in response to a change in the set of program code.

With regard to the claims not specifically recited above, the status and content of these claims remains unchanged from the most recently filed set of claims dated February 22, 2022 which was entered along with the Request for Continued Examination filed March 22, 2022.

Allowable Subject Matter
Claims 1-2, 4-13 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for determining compile-time provability of assertions.  More specifically, the method comprises determining compile-time provability of a condition specified by the assertion by semantically converting the condition specified by the assertion into a Boolean, reducing the Boolean to an intermediate representation, and processing the intermediate representation to verify that an evaluation chain for the condition is Boolean constant at compile-time; detecting an expression within the intermediate representation that is Boolean non-constant at compile time; analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression; determining whether an output value of the expression is constrained or unconstrained to determine the compile-time provability of the condition specified by the assertion; failing to determine that the output value of the expression is constrained and presenting an error condition in response to failing to determine the compile-time provability of the condition. The prior art does not teach or render obvious: determining compile-time provability of a condition specified by an assertion by semantically converting the condition into a boolean, reducing the boolean to an intermediate representation and processing the intermediate representation to verify that the evaluation chain for the condition is boolean constant at compile time, wherein failing to determine compile-time provability of the condition includes the specified steps discussed above, particularly with regard to detecting an expression within the intermediate representation that is Boolean non-constant at compile time and analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression.  The prior art teaches various methods and systems for systems for statically verifying assertions at compile time, but nowhere does the prior art disclose a method or system for performing the static verification of assertions at compile-time using the specific process discussed above.  The fact that the prior art does not teach or render obvious the instant application as recited in the independent claims has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Charlton (“Verification of Java Programs with Interacting Analysis Plugins”, 2006) discloses a method for static assertion checking by a process which focuses on predicate abstraction, but Charlton does not disclose semantically converting an assertion into a boolean, reducing the boolean to an intermediate representation, detecting an expression within the intermediate representation that is Boolean non-constant at compile time and analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression.
Xie et al. (“Path Sensitive Program Analysis Using Boolean Satisfiability”, 2002) discloses a method which utilizes boolean satisfiability (SAT) solvers to check assertions in annotated code, but Xie also does not disclose semantically converting an assertion into a boolean, reducing the boolean to an intermediate representation, detecting an expression within the intermediate representation that is Boolean non-constant at compile time and analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                         

/CRAIG C DORAIS/Primary Examiner, Art Unit 2194